It was adjudged that it was determined by the death of the lessor. For he had reserved the rent to himself, without saying any more; and the wordassigns cannot extend the rent further than the lessor himself was to have it. He had it only during his own life. 18 E., 7, tit. Ass., 86; 10 E., 4, 18; 27 H., 8, 19; per Audley; H. 33 El. rot., 1341. In this court inreplevin, Richmond v. Butcher. The defendant avowed for rent, as heir to his father, on a devise made by his father of certain lands for 21 years,reddendo et solvendo proinde, durante praedicto termino, 21. annorumpraefato (patri) executoribus vel assignatis suis, £ 10 legalismoneti Angliae, etc., ad festa, etc. And adjudged that by this reservation the heir shall not have the rent, because the reservation was to the father, his executors and assigns, and not to him and his heirs. 3 Cr., 288; 12 Co., 36; Co. Lit., 47; 1 And., 291; 2 Cr., 217; 2 Leon., 27; Antea, pp. 661, 698, 799, 807.
 *Page 1